In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________ 
No. 14‐3313 
DARWIN MONTANA, 
                                               Petitioner‐Appellant, 

                                 v. 

JAMES N. CROSS, Warden, 
                                               Respondent‐Appellee. 
                    ____________________ 

        Appeal from the United States District Court for the 
                     Southern District of Illinois. 
        No. 3:14‐cv‐01019‐DRH — David R. Herndon, Judge. 
                    ____________________ 

    ARGUED SEPTEMBER 30, 2015 — DECIDED JULY 19, 2016 
                ____________________ 

   Before BAUER, RIPPLE, and ROVNER, Circuit Judges. 
    RIPPLE, Circuit Judge. In 1998, Darwin Montana was con‐
victed of aiding and abetting a bank robbery in which an ac‐
complice used a firearm, in violation of 18 U.S.C. §§ 2113 and 
924(c). The United States District Court for the Northern Dis‐
trict of Illinois sentenced him to 322 months’ imprisonment: 
262  months  on  the  bank  robbery  charge  and  60  additional 
months  on  the  weapons  charge.  On  direct  review,  we  af‐
firmed his conviction and sentence. United States v. Montana, 
2                                                        No. 14‐3313 

199 F.3d 947 (7th Cir. 1999). He thereafter filed several unsuc‐
cessful postconviction petitions, including a motion to vacate 
under 28 U.S.C. § 2255.  
     In September 2014, Mr. Montana filed a new petition un‐
der 28 U.S.C. § 2241 in the United States District Court for the 
Southern District of Illinois, in whose jurisdiction he currently 
is  incarcerated.  Challenging  only  his  §  924(c)  conviction  for 
use of a firearm in a crime of violence, he contended that the 
Supreme  Court’s  decision  in  Rosemond  v.  United  States,  134 
S. Ct. 1240 (2014), had narrowed the scope of criminal liability 
for  aiding  and  abetting  §  924(c)  offenses  and  that  the  trial 
court therefore had erroneously instructed the jury on the el‐
ements of the offense in his earlier trial. The district court dis‐
missed the petition on the merits at the screening stage under 
Rule 4 of the Rules Governing Section 2254 Cases. Mr. Mon‐
tana timely appealed.  
    The road to possible postconviction relief for Mr. Montana 
is a complicated one, given his prior § 2255 motion and the 
consequent  statutory  bar  on  successive  petitions.  Rosemond 
significantly changed the landscape for his offense of convic‐
tion  and  therefore  applies  retroactively.  Nevertheless, 
Mr. Montana cannot avail himself of the savings clause in 28 
U.S.C. § 2255(e) because he could have brought the argument 
he  now  wishes  to  make  in  this  §  2241  petition  at  an  earlier 
time. Our earlier interpretation of the statute did not preclude 
Mr. Montana from raising the issue. Accordingly, we must af‐
firm the judgment of the district court.  
      
      
      
No. 14‐3313                                                         3

                                  I 
                                 A. 
     In January 1998, Mr. Montana gave James Dodd a ride to 
various  locations  in  the  near‐west  suburbs  of  Chicago.  Ac‐
cording to Mr. Montana, on the day of the bank robbery, he 
had  car trouble  and pulled into  a Jewel‐Osco parking  lot in 
Stickney, Illinois, to check the engine. Dodd then exited the 
vehicle and walked to a nearby bank, where he pointed a gun 
at  the  teller  and  demanded  money.  After  the  teller  handed 
him more than $2,300, Dodd walked back to Mr. Montana’s 
car. He got into the car and placed his weapon and the cash 
on  the  center  console  and  instructed  Mr.  Montana  to  drive 
him away from the scene. Mr. Montana contends that it was 
at  this  moment  that  he  learned  of  both  the  robbery  and  the 
weapon.  He  proceeded  to  follow  Dodd’s  instruction  and 
speed  away.  Meanwhile,  the  teller  had  triggered  a  silent 
alarm  alerting  law  enforcement.  She  could  view  Mr.  Mon‐
tana’s car through a window and therefore was able to give 
the police a description of the vehicle. The police undertook a 
high‐speed chase for several minutes and quickly caught up. 
Mr. Montana lost control of the vehicle, and the officers ap‐
prehended both men. 
    
                                 B. 
                                 1. 
    Mr. Montana and Dodd were charged with (1) conspiracy, 
in violation of 18 U.S.C. § 371, (2) bank robbery, in violation 
of 18 U.S.C. § 2113, and (3) use of a firearm during a crime of 
violence, in violation of 18 U.S.C. § 924(c). 
4                                                        No. 14‐3313 

    Prior to trial, Dodd pleaded guilty and made a proffer to 
law enforcement in which he stated that he had told Mr. Mon‐
tana of his intent to rob a bank and that the two had scouted 
locations in the days leading up to the robbery. At Mr. Mon‐
tana’s  trial,  however,  Dodd’s  testimony  did  not  reflect  his 
proffer.  Instead,  he  testified  that  Mr.  Montana  had  no  prior 
knowledge of his intent to rob the bank. His prior statement 
to law enforcement was used to impeach his testimony. The 
jury also heard from a federal marshal who overheard Dodd, 
while  in  custody,  demanding  a  bribe  of  $10,000  from 
Mr. Montana’s family, and also heard a stipulation from de‐
fense counsel that Dodd had passed a note to Mr. Montana’s 
mother with the same demand in exchange for favorable tes‐
timony. Mr. Montana did not testify in his own defense. 
   At the close of the evidence, the court instructed the jury. 
On  the  bank  robbery  charge,  the  court  told  the  jury  that  it 
should find Mr. Montana guilty if it concluded that Dodd had 
robbed the bank and that there was a conspiracy between the 
two, or that, in the absence of conspiracy, Mr. Montana had 
aided, abetted, counseled, commanded, induced, or procured 
the  commission  of  the  robbery.  On  the  firearms  charge,  the 
court instructed the jury as follows: 
       [T]he  defendant  is  charged  [with]  knowingly 
       using  and  …  car[ry]ing  a  firearm  during  and 
       [in]  relation  to  a  crime  of  violence.  To  sustain 
       that charge the government has to prove each of 
       [the following] propositions beyond a reasona‐
       ble doubt. 
       The first one is that the defendant is guilty of the 
       charge of bank robbery in Cou[n]t 2 in either or 
       both of the ways that I have just covered.  
No. 14‐3313                                                        5

            And the second one is that James Dodd know‐
            ingly used or carried a handgun during and in 
            relation to the bank robbery.[1] 
On two separate occasions during the deliberations, the jury 
sent the judge a note indicating that it believed it was dead‐
locked, but after a supplemental instruction to continue delib‐
erations, see United States v. Silvern, 484 F.2d 879, 883 (7th Cir. 
1973) (en banc), it returned a verdict of guilty as to both the 
bank robbery and the firearms offense and not guilty as to the 
conspiracy count. The district court sentenced Mr. Montana 
to 262 months’ imprisonment on the bank robbery and 60 con‐
secutive months on the § 924(c) offense. 
    Mr. Montana thereafter appealed his conviction. He con‐
tended  principally  that  his  trial  counsel  was  ineffective  be‐
cause counsel unwittingly had passed the note demanding a 
bribe from Dodd to Mr. Montana’s mother and, further, be‐
cause he had called Dodd as a witness. Mr. Montana also chal‐
lenged the admission of the marshal’s statement concerning 
Dodd’s request for a bribe. We affirmed, rejecting each of his 
arguments  and  specifically  concluding  that,  although  Dodd 
proved to be an “uncontrollable” witness, it was not ineffec‐
tive assistance to have called him. Montana, 199 F.3d at 949–
50.  
       
                                                    2. 
   In 2001, Mr. Montana filed a timely § 2255 petition chal‐
lenging his conviction, again on the basis of ineffective assis‐

                                                 
1 R.17‐3 at 256. 
6                                                         No. 14‐3313 

tance of counsel and other claims not relevant here. The dis‐
trict  court  denied  the  petition.  Mr.  Montana  subsequently 
filed a series of variously titled postconviction motions seek‐
ing a reduction of his sentence, and, when they were denied, 
motions for reconsideration of the denials. Indeed, the district 
court  noted  that  Mr.  Montana  was  “nothing  if  not  persis‐
tent.”2 In dismissing his appeal of the last round of denials, 
we stated, “[t]he district court should have treated Montana’s 
motions as successive applications because the relief sought 
(the reduction of sentence) is provided for by § 2255. He has 
not obtained authorization so the district court lacked juris‐
diction  to  consider  his  claims.”  United  States  v.  Montana, 
No. 05‐1402 (7th Cir. June 20, 2005).  
             
                                                    C. 
    On  September  19,  2014,  Mr.  Montana  filed  the  present 
§ 2241 petition in the district court; he only attacked his fire‐
arms conviction. He contended that he was entitled to relief 
under the Supreme Court’s then‐recent decision Rosemond v. 
United States, 134 S. Ct. 1240 (2014), which clarified the inter‐
play between aiding‐and‐abetting liability under 18 U.S.C. § 2 
and the substantive firearms offense in 18 U.S.C. § 924(c). Spe‐
cifically, Mr. Montana alleged that the jury instructions at trial 
allowed a conviction without requiring a finding that he had 
actual, advance knowledge that  Dodd would use a firearm. 
Rosemond,  he  contends,  makes  clear  that  such  knowledge  is 
necessary for conviction under the statute.  



                                                 
2 R.17‐4 at 14. 
No. 14‐3313                                                                   7

    The district court dismissed the petition during the screen‐
ing phase under Rule 4 of the Rules Governing Section 2254 
Cases. The court first acknowledged that postconviction relief 
to federal prisoners generally must proceed under § 2255 and 
that alternative relief under § 2241 is available only in limited 
circumstances:  specifically,  only  upon  showing  that  (1)  the 
claim relies on a new statutory interpretation case; (2) the pe‐
titioner could not have invoked the decision in his first § 2255 
motion  and  the  decision  applies  retroactively;  and  (3)  there 
has been a fundamental defect in the proceedings that is fairly 
characterized  as  a  miscarriage  of  justice.3  The  district  court 
then determined that Mr. Montana could not satisfy the sec‐
ond condition because, although Rosemond was a statutory in‐
terpretation  case  and  could  not  have  been  raised  in  earlier 
proceedings,  no  case  had  held  that  its  rule  applied  retroac‐
tively.  Furthermore,  the  court  added,  even  if  Rosemond  ap‐
plied  retroactively,  Mr.  Montana  might  still  have  been  con‐
victed under its more rigorous intent standard. In the district 
court’s view, even without foreknowledge of the robbery or 
the  gun,  Mr. Montana  had  chosen  to  drive  the  getaway  car 
once Dodd returned to the car with the stolen money and the 
gun. Because he could have refused participation at that mo‐
ment, the court concluded that a jury could have found that 
his conduct demonstrated the required intent. 
    Mr. Montana timely appealed, and we recruited counsel 
to assist him.4 
        
                                                 
3 See R.5 at 6 (citing Brown v. Caraway, 719 F.3d 583–86 (7th Cir. 2013)). 

4 The court expresses its appreciation to counsel and his law firm for their 

excellent representation of their client. 
8                                                                       No. 14‐3313 

                                                    II 
    We review de novo a district court’s denial of relief under 
§ 2241. Hill v. Werlinger, 695 F.3d 644, 647 (7th Cir. 2012).  
       
                                                    A. 
    We begin by placing Mr. Montana’s arguments in context 
by examining the Supreme Court’s decision in Rosemond and 
its effect on the elements of the offense of conviction.  
    Prior to Rosemond’s advent in 2014, the Courts of Appeals 
had not spoken with a uniform voice about the interaction be‐
tween the two statutes at issue in this case: 18 U.S.C. § 924(c), 
which makes it unlawful to use or carry a firearm in relation 
to a crime of violence, and 18 U.S.C. § 2, which provides for 
aiding  and  abetting  liability.  Many  of  the  circuits  had  held 
that a defendant aids and abets a firearms offense only where 
the Government establishes that he took some action to facil‐
itate or encourage his confederate not merely in the underly‐
ing offense, but also specifically in the using or carrying of a 
firearm.5 Among these circuits, however, a number had indi‐


                                                 
5  See,  e.g.,  United  States  v.  Rolon‐Ramos,  502  F.3d  750,  758  (8th  Cir.  2007) 

(requiring  “‘affirmative  participation’  and  ‘purposeful  attitude’”  by  the 
defendant in furtherance of the firearm offense); United States v. Medina‐
Román, 376 F.3d 1, 6 (1st Cir. 2004) (stating “that the government would 
have to prove to a practical certainty her knowledge of [a confederate]’s 
carrying  of  a  firearm  and  that  she  willingly  facilitated  that  carrying”); 
Bazemore v. United States, 138 F.3d 947, 950 (11th Cir. 1998) (explaining that, 
to support a § 924(c) conviction, “the defendant must facilitate the carry‐
ing of the firearm rather than assist in the underlying crime”); United States 
v. Bancalari, 110 F.3d 1425, 1430 (9th Cir. 1997) (holding that a defendant 
No. 14‐3313                                                                     9

cated that, once knowledge of a confederate’s firearm was es‐
tablished, the requirement of facilitation was minimal and of‐
ten easy to establish.6 The Tenth Circuit had taken a different 
tack, ruling that active participation in the underlying offense, 
coupled with knowledge alone of the confederate’s using or car‐
rying a firearm, was sufficient to establish liability for aiding 
and abetting a § 924(c) offense. See United States v. Wiseman, 
172 F.3d 1196, 1217 (10th Cir. 1999). 
    The petitioner in Rosemond had been involved in the sale 
side of a marijuana transaction. Shots were fired during the 
transaction, and there was a factual dispute about whether he 
or his confederate had been the shooter. He was charged with 
substantive drug offenses as well as under § 924(c). With re‐
spect to the firearms charge, Rosemond was prosecuted on al‐
ternative theories: either he had used a firearm in connection 
with  a  drug  trafficking  offense,  or  he  was  liable  under  18 
U.S.C.  §  2  for  aiding  and  abetting  the  offense.  Although  he 
requested a jury instruction that required the Government to 
prove that he had intentionally taken an action to facilitate or 
encourage the firearm use, the district court instead applied 
the  Tenth  Circuit’s  rule  and  instructed  the  jury  to  find  him 
guilty if he knew of the weapon and knowingly participated 
in the underlying offense.  


                                                 
must have “directly facilitated or encouraged the use of the firearm” (in‐
ternal quotation marks omitted)); United States v. Medina, 32 F.3d 40, 45 (2d 
Cir. 1994) (“[T]he language of the statute requires proof that he performed 
some act  that  directly  facilitated  or  encouraged  the use  or  carrying  of a 
firearm.”). 
6 See, e.g., United States v. Woods, 148 F.3d 843, 848 (7th Cir. 1998); United 

States v. Bennett, 75 F.3d 40, 45 (1st Cir. 1996). 
10                                                       No. 14‐3313 

    The  Supreme  Court  granted  certiorari  and  reversed.  134 
S. Ct. at 1246. The Court began by stating that, “[a]s at com‐
mon law, a person is liable under § 2 for aiding and abetting 
a crime if (and only if) he (1) takes an affirmative act in fur‐
therance of that offense, (2) with the intent of facilitating the 
offense’s commission,” and that the issue before it was “how 
those two requirements—affirmative act and intent—apply in 
a prosecution for aiding and abetting a § 924(c) offense.” Id. at 
1245. It then acknowledged, with respect to the participation 
element, that “[a] defendant can be convicted as an aider and 
abettor without proof that he participated in each and every 
element of the offense,” and noted that “[i]n proscribing aid‐
ing and abetting, Congress used language that comprehends 
all assistance rendered by words, acts, encouragement, sup‐
port,  or  presence—even  if  that  aid  relates  to  only  one  (or 
some)  of  a  crime’s  phases  or  elements.”  Id.  at  1246–47  (first 
alteration  in  original)  (citation  omitted)  (internal  quotation 
marks omitted). By contrast, a proper application of the intent 
element, the Court held, requires that the Government must 
prove “a state of mind extending to the entire crime.” Id. at 1248 
(emphasis added). The “intent requirement [is] satisfied when 
a person actively participates in a criminal venture with full 
knowledge  of  the  circumstances  constituting  the  charged  of‐
fense.” Id. at 1248–49 (emphasis added).  
   Applying  its  construction  of  §  2  to  §  924(c),  the  Court 
therefore held,  
       An active participant in a [crime of violence] has 
       the intent needed to aid and abet a § 924(c) vio‐
       lation when he knows that one of his confeder‐
       ates will carry a gun. In such a case, the accom‐
       plice has decided to join in the criminal venture, 
No. 14‐3313                                                       11

      and share in its benefits, with full awareness of 
      its scope—that the plan calls not just for a [crime 
      of violence], but for an armed one. In so doing, 
      he has chosen … to align himself with the illegal 
      scheme  in  its  entirety—including  its  use  of  a 
      firearm. And he has determined … to do what 
      he  can  to  “make  [that  scheme]  succeed.”  He 
      thus becomes responsible, in the typical way of 
      aiders  and  abettors,  for  the  conduct  of  others. 
      He may not have brought the gun to the [crime 
      of violence] himself, but because he took part in 
      that [crime of violence] knowing a confederate 
      would do so, he intended the commission of a 
      § 924(c) offense—i.e., an armed [offense]. 
      For all that to be true, … the § 924(c) defendant’s 
      knowledge  of  a  firearm  must  be  advance 
      knowledge—or otherwise said, knowledge that ena‐
      bles  him  to  make  the  relevant  legal  (and  indeed, 
      moral)  choice.  When  an  accomplice  knows  be‐
      forehand  of  a  confederate’s  design  to  carry  a 
      gun, he can attempt to alter that plan or, if un‐
      successful,  withdraw  from  the  enterprise;  it  is 
      deciding instead to go ahead with his role in the 
      venture  that  shows  his  intent  to  aid  an  armed 
      offense. But when an accomplice knows nothing 
      of a gun until it appears at the scene, he may al‐
      ready have completed his acts of assistance; or 
      even if not, he may at that late point have no re‐
      alistic opportunity to quit the crime. And when 
      that is so, the defendant has not shown the req‐
      uisite intent to assist a crime involving a gun. As 
12                                                     No. 14‐3313 

          even the Government concedes, an unarmed ac‐
          complice cannot aid and abet a § 924(c) violation 
          unless he has “foreknowledge that his confeder‐
          ate will commit the offense with a firearm.” For 
          the  reasons  just  given,  we  think  that  means 
          knowledge  at  a  time  the  accomplice  can  do 
          something  with  it—most  notably,  opt  to  walk 
          away. 
Rosemond, 134 S. Ct. at 1249–50 (first emphasis added) (cita‐
tions omitted). 
    The  Court  therefore  overturned  Rosemond’s  conviction 
because the § 924(c) instruction to the jury was a misstatement 
of the law that relieved the Government of its burden on the 
intent element of aider or abettor liability.  
    Focusing  on  this  now  narrowed  scope  of  liability, 
Mr. Montana now contends that his jury was erroneously in‐
structed  and  that  the  Government  did  not  establish  that  he 
had foreknowledge of Dodd’s use of a weapon. We agree that 
the instruction at Mr. Montana’s trial did not conform to the 
rule  announced  in  Rosemond.  We  therefore  must  determine 
whether the current petition presents an avenue for relief. 
           
                                  B. 
                                  1. 
    Section 2255 originally was designed to substitute for the 
traditional habeas corpus remedy without in any way dimin‐
ishing  the  protections  afforded  federal  prisoners.  It  was  en‐
acted simply to ensure that collateral attacks on federal crim‐
No. 14‐3313                                                                    13

inal convictions would be heard in the district where the orig‐
inal sentence had been imposed, not in the district where the 
federal prisoner was incarcerated.7 However, amendments to 
§ 2255 in the Antiterrorism and Effective Death Penalty Act 
(“AEDPA”) later imposed significant limitations on the avail‐
ability  of  §  2255  to  federal  prisoners.  Specifically,  after 
AEDPA, a district court cannot consider any “second or suc‐
cessive motions” under § 2255 unless a court of appeals has 
certified that it contains “either (1) newly discovered evidence 
that makes a clear and convincing showing of innocence or (2) 
a new rule of constitutional law made retroactive by the Su‐
preme  Court.”  Suggs  v.  United  States,  705  F.3d  279,  282  (7th 
Cir. 2013); see also 28 U.S.C. § 2255(h).8   
    As  we  noted  earlier,  Mr.  Montana  had  filed  a  previous 
§ 2255 motion as well as several motions under various titles, 
which we determined to be second or successive. Therefore, 
with respect to his present petition, Mr. Montana is subject to 
the  hurdles  of  §  2255(h),  and  he  concedes  that  he  can  meet 
neither of them. His claim is not predicated on the denial of a 
constitutional right or on new evidence. It is based on a ques‐
tion  of  statutory  interpretation.  Consequently,  the  ordinary 
procedural route for seeking collateral relief—a motion under 
§  2255—is  foreclosed.  We  therefore  must  consider  whether, 


                                                 
7 See United States v. Hayman, 342 U.S. 205, 213–17, 219 (1952); Webster v. 

Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015) (en banc); In re Davenport, 147 
F.3d 605, 608–09 (7th Cir. 1998). 
8  The  prior  version  of  the  statute  stated only  that “the  sentencing court 

shall not be required to entertain a second or successive motion for similar 
relief on behalf of the same prisoner,” preserving the court’s discretion. 28 
U.S.C. § 2255 (1994). 
14                                                         No. 14‐3313 

because of this statutory barrier, he may afford himself of the 
original route—a habeas petition under § 2241. 
     The “savings clause” of § 2255 preserves the original rem‐
edy  in  those  “occasional  cases”  in  which  a  motion  under 
§ 2255  “is  inadequate  or  ineffective  to  test  the  legality  of”  a 
federal  prisoner’s  detention.  28  U.S.C.  §  2255(e);  Webster  v. 
Daniels, 784 F.3d 1123, 1124 (7th Cir. 2015) (en banc). Our de‐
cision in In re Davenport, 147 F.3d 605 (7th Cir. 1998), examined 
the scope of this provision. In our opinion, we began by not‐
ing “the essential function of habeas corpus”: “to give a pris‐
oner a reasonable opportunity to obtain a reliable judicial de‐
termination of the fundamental legality of his conviction and 
sentence.” Id. at 609. We then acknowledged that, in the con‐
solidated cases before us, the petitioners had raised precisely 
such “fundamental legality” claims: that they had been sen‐
tenced “for a status … or behavior … not made criminal by 
the statutes under which they were convicted and sentenced.” 
Id.  
    One of the petitioners in Davenport, Nichols, presented a 
situation sufficiently akin to the one now before us that we set 
it forth with some particularity. Nichols had been convicted 
of  use  of  a  firearm  during  a  drug  offense,  in  violation  of 
§ 924(c).  His  conviction  had  occurred  prior  to  the  Supreme 
Court’s decision in Bailey v. United States, 516 U.S. 137 (1995), 
which held “that ‘use’ in section 924(c) does not include mere 
possession, as had been the law of this circuit when Nichols 
was convicted.” Davenport, 147 F.3d at 607. Given the state of 
the law at the time of his conviction,  
        Nichols  had  no  reasonable  opportunity,  either 
        when  he  was  convicted  and  appealed  or  later 
        when he filed a motion for postconviction relief 
No. 14‐3313                                                    15

      under section 2255, to challenge the legality of 
      his conviction for using a firearm in connection 
      with  a  drug  offense  on  the  ground  that  “use” 
      does not include merely possessing. The law of 
      the  circuit  was  so  firmly  against  him  that  we 
      have held that in that period defendants in this 
      circuit did not have to raise a Bailey issue in or‐
      der to preserve it as a basis for collateral attack 
      later on, when the Supreme Court overruled our 
      decisions. It would just clog the judicial pipes to 
      require  defendants,  on  pain  of  forfeiting  all 
      right to benefit from future changes in the law, 
      to  include  challenges  to  settled  law  in  their 
      briefs on appeal and in postconviction filings. 
      The question is whether in these circumstances, 
      which as we said differ markedly from those of 
      Davenport’s case, the remedy created by section 
      2255 can be thought adequate to enable the pris‐
      oner to test the legality of his detention. Here, in 
      agreement with the Third Circuit’s decision in 
      In re Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997), 
      we think the answer is no. Nichols could not use 
      a first motion under the section to obtain relief 
      on a basis not yet established by law. He could 
      not use a second or other successive motion to 
      obtain that relief because the basis on which he 
      seeks  relief  is  neither  newly  discovered  evi‐
      dence nor a new rule of constitutional law  . 
           
       
16                                                     No. 14‐3313 

          A procedure for postconviction relief can fairly 
          be termed inadequate when it is so configured 
          as  to  deny  a  convicted  defendant  any  oppor‐
          tunity for judicial rectification of so fundamen‐
          tal a defect in his conviction as having been im‐
          prisoned for a nonexistent offense. 
Id. at 610–11 (emphasis in original) (citations omitted). 
    We therefore concluded that the savings clause will permit 
a federal prisoner “to seek habeas  corpus  only if he  had no 
reasonable opportunity to obtain earlier judicial correction of 
a fundamental defect in his conviction or sentence because the 
law changed after his first 2255 motion.” Id. at 611. In the wake 
of Davenport, we distilled that holding into a three‐part test: a 
petitioner who seeks to invoke the savings clause of § 2255(e) 
in order to proceed under § 2241 must establish: (1) that he 
relies on “not a constitutional case, but a statutory‐interpreta‐
tion case, so [that he] could not have invoked it by means of a 
second  or  successive  section  2255  motion,”  (2)  that  the  new 
rule  applies  retroactively  to  cases  on  collateral  review  and 
could not have been invoked in his earlier proceeding, and (3) 
that the error is “grave enough … to be deemed a miscarriage 
of justice corrigible therefore in a habeas corpus proceeding,” 
such as one resulting in “a conviction for a crime of which he 
was innocent.” Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012); 
see also Davenport, 147 F.3d at 611 (referencing the procedure 
as one to correct “a fundamental defect” in the conviction or 
sentence). 
       
       
       
No. 14‐3313                                                                        17

                                                    2. 
    We now consider whether Mr. Montana’s claim  satisfies 
this three‐part test previously established in our case law. We 
first must ascertain the origin of the right that Mr. Montana 
asserts. We agree with the parties that, at bottom, this case is 
one of statutory interpretation. Mr. Montana’s claim is based 
on the Supreme Court’s 2014 decision in Rosemond, which in‐
terpreted the same statutes involved in Mr. Montana’s case. 
     Davenport’s second condition has two components: retro‐
activity and prior unavailability of the challenge. The parties 
correctly agree that Rosemond’s holding is retroactive. Teague 
v.  Lane,  489  U.S.  288,  306–10  (1989),  and  Bousley  v.  United 
States, 523 U.S. 614, 619–21 (1998), teach that new rules are ap‐
plied  retroactively  when  they  are  substantive;  procedural 
rules  apply  retroactively  in  much  narrower  circumstances.9 
Rosemond, which addressed the requirements for criminal lia‐
bility under § 924(c), is a substantive rule, and we therefore 

                                                 
9 See Narvaez v. United States, 674 F.3d 621, 625–26 (7th Cir. 2011), Chaidez 

v. United States, 655 F.3d 684, 688 (7th Cir. 2011); see also Schriro v. Summer‐
lin, 542 U.S. 348, 351 (2004) (holding “decisions that narrow the scope of a 
criminal  statute  by  interpreting  its  terms”  do  not  fall  within  the  Teague 
retroactivity  bar);  Bousley  v.  United  States,  523  U.S.  614,  620  (1998)  (con‐
cluding  that  “decisions  of  this  Court  holding  that  a  substantive  federal 
criminal statute does not reach certain conduct, like decisions placing con‐
duct beyond the power of the criminal law‐making authority to proscribe, 
necessarily carry a significant risk that a defendant stands convicted of an 
act that the law does not make criminal” and are not Teague‐barred (cita‐
tions  omitted)  (internal  quotation  marks  omitted));  O’Dell  v.  Netherland, 
521 U.S. 151, 157 (1997) (noting that new rules are to be applied retroac‐
tively where they “forbid[] criminal punishment of certain primary con‐
duct” (internal quotation marks omitted)). 
18                                                                      No. 14‐3313 

shall  apply  it  retroactively  to  cases  on  collateral  review.  Cf. 
Rivers v. Roadway Express, Inc., 511 U.S. 298, 312–13 (1994) (“A 
judicial construction of a statute is an authoritative statement 
of what the statute meant before as well as after the decision 
of the case giving rise to that construction.”). The other com‐
ponent of Davenport’s second condition is that the new, retro‐
active rule “could not have been invoked in [the petitioner’s] 
first § 2255 motion.” Light v. Caraway, 761 F.3d 809, 813 (7th 
Cir. 2014).10 Although our earlier case law had employed var‐
ious  formulations  of  this  inquiry,11  our  recent  en  banc deci‐
sion in Webster v. Daniels, 784 F.3d 1123, 1136 (7th Cir. 2015) 


                                                 
10 See also Davenport, 147 F.3d at 610 (“Nichols had no reasonable oppor‐

tunity, either when he was convicted and appealed or later when he filed 
a motion for postconviction relief under section 2255, to challenge the le‐
gality of his conviction for using a firearm in connection with a drug of‐
fense  on  the  ground  that  ‘use’  does  not  include  merely  possessing.  The 
law of the circuit was so firmly against him that we have held that in that 
period defendants in this circuit did not have to raise a Bailey issue in order 
to preserve it as a basis for collateral attack later on, when the Supreme 
Court overruled our decisions. It would just clog the judicial pipes to re‐
quire  defendants,  on  pain  of  forfeiting  all  right  to  benefit  from  future 
changes in the law, to include challenges to settled law in their briefs on 
appeal and in postconviction filings.” (emphasis added) (citations omit‐
ted)).  
11 In Light v. Caraway, 761 F.3d 809, 813 (7th Cir. 2014), we recognized that, 

“[w]e  have  applied  two  different  tests  in  this  context”  to  determine 
whether a claim could have been invoked:  
            In Brown v. Rios, [696 F.3d 638 (7th Cir. 2012)] we simply 
            concluded that the prisoner could not have invoked [the 
            new rule] because [the case on which it was based] hadn’t 
            been  decided  by  the  time  of  the  petitioner’s  first  §  2255 
            motion. Brown v. Rios, 696 F.3d at 640 …. In other cases, 
No. 14‐3313                                                                    19

(en banc), articulated that the second prong is satisfied if “[i]t 
would  have  been  futile”  to  raise  a  claim  in  the  petitioner’s 
original “section 2255 motion, as the law was squarely against 
him.” Id. at 1136.  
    When we examine the state of the law of this circuit at the 
time of his trial, direct appeal, and, indeed, at the time of the 
initial § 2255 proceeding, we must conclude that there was an 
opening for the argument Mr. Montana now raises. In United 
States v. Woods, 148 F.3d 843 (7th Cir. 1998), we acknowledged 
that merely aiding the underlying crime and knowing that a 
gun would be used or carried cannot support a conviction un‐
der § 924(c). Id. at 848 (emphasis added).  Mr. Montana con‐
tends  that  Woods  is  squarely  against  his  position,  because 
Woods  allowed  for  a  conviction  on  constructive  knowledge. 
We cannot accept that reading of Woods. We stated there that 
we  need  not  resolve  a  legal  dispute  about  the  adequacy  of 
                                                 
           however,  we  have  “employed  a  slightly  higher  stand‐
           ard,” requiring that the prisoner “show that his claim was 
           ‘foreclosed by binding precedent’ at the time of his direct ap‐
           peal and § 2255 motion.” Brown v. Caraway, 719 F.3d [583,] 
           … 595 [(7th Cir. 2013)] (quoting Hill v. Werlinger, 695 F.3d 
           644, 648 (7th Cir. 2012)). We reasoned that “the fact that a 
           position is novel does not allow a prisoner to bypass sec‐
           tion 2255 … . Only if the position is foreclosed (as distinct 
           from  not  being  supported  by—from  being,  in  other 
           words,  novel)  by  precedent  is  a  §  2255  remedy  inade‐
           quate.” Hill, 695 F.3d at 648 (quoting Morales v. Bezy, 499 
           F.3d  668,  672  (7th  Cir.  2007))  (internal  quotation  marks 
           omitted). To satisfy this standard, the prisoner must show 
           that  “if  [he]  had  made  the  argument  he  currently  ad‐
           vances  …  he  clearly  would  have  lost  under”  the  prece‐
           dent of the jurisdiction. 
       Id. (final three alterations in original) (emphasis added).  
20                                                   No. 14‐3313 

constructive knowledge because “the government presented 
evidence that Woods had actual knowledge that [his confeder‐
ate] would brandish a gun” during the underlying bank rob‐
bery. Id. at 846 (emphasis in original).  
    It was therefore open to Mr. Montana to argue, at the time 
of his appeal and at the time of his initial collateral attack un‐
der § 2255, that the statutory offense of aiding and abetting 
the carrying of a firearm during a crime of violence required 
that he have actual knowledge that his confederate was car‐
rying a firearm. Indeed, when we next revisited the elements 
of the offense in United States v. Taylor, 226 F.3d 593 (7th Cir. 
2000), we made no mention of constructive knowledge being 
adequate to sustain such a conviction. The entire tenor of the 
court’s discussion makes it difficult to conclude that such con‐
structive  knowledge  would  have  sufficed.  Rather,  it  is  far 
more plausible to read Taylor as suggesting that constructive 
knowledge  had  no  place  in  such  an  analysis  because 
knowledge of the presence of a firearm was considered a nec‐
essary component of the defendant’s intent to foster the fire‐
arm’s use in the underlying crime. See id. at 597 (“If Wilson 
was  physically  distant  or  otherwise  removed  from  Taylor’s 
vantage at the time Wilson brandished and used the firearm, 
we could not automatically presume Taylor’s observation and 
actual knowledge of weapon use.”). In any event, it certainly 
was not foreclosed to Mr. Montana to argue that the Govern‐
ment had to prove that he had actual knowledge of the pres‐
ence of the firearm to sustain his conviction. Mr. Montana was 
therefore entirely free to make his current argument that, by 
the time he had actual knowledge of the presence of the fire‐
arm, he was unable to cease the activity he had undertaken in 
support of his confederate. 
No. 14‐3313                                                   21

    
                          Conclusion 
    We conclude that our established case law interpreting the 
federal habeas statutes precludes Mr. Montana’s prevailing in 
this  appeal.  More  precisely,  because  he  was  not  precluded 
from arguing in his direct appeal and in his first collateral at‐
tack under § 2255 that he had to have actual knowledge that 
his  confederate  had  a  firearm,  he  cannot  proceed  under 
§ 2241. Accordingly, the judgment of the district court must 
be affirmed.  
                                                            
                                                       AFFIRMED